Citation Nr: 1009996	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left proximal humerus, currently rated 20 
percent disabling.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to an increased rating in excess of 20 percent 
for residuals of a fracture of the left proximal humerus.  

In February 2003, the Board denied the Veteran's claim for an 
increased rating for residuals of a fracture of the left 
proximal humerus.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  

In October 2003, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a September 2003 Joint Motion filed 
by counsel for the Veteran and the VA Secretary.  

In July 2004, the Board remanded this matter for further 
development.

The Veteran requested a Board hearing before a Veteran's Law 
Judge in Washington, DC. in March 2005.  In June 2005, he 
withdrew his hearing request.

In July 2005, the Board again remanded this matter for 
further development.

In July 2007, the RO assigned a separate 10 percent rating 
for left ulnar neuropathy, effective September 11, 2000.  
This determination is also on appeal, as this disability is 
rated as part of the Veteran's service connected residuals of 
a fracture of the left proximal humerus.



FINDINGS OF FACT

1.  The residuals of a fracture of the left proximal humerus 
are manifested by left arm flexion to between 73 and 180 
degrees, abduction to between 70 and 170 degrees, internal 
rotation to between 60 and 70 degrees, and external rotation 
to between 30 and 85 degrees.  There is no ankylosis of the 
scapulohumeral articulation, loss of the humeral head, 
nonunion, or fibrous union.

2.  Prior to May 23, 2008, the peripheral neuropathy of the 
left upper extremity was manifested by mild neuralgia of the 
upper radicular group. 

3.  Since May 23, 2008, the peripheral neuropathy of the left 
upper extremity has been manifested by moderate neuralgia of 
the upper radicular group. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for residuals of a fracture of the left proximal 
humerus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5200-5202 
(2009).

2.  The criteria for a separate 20 percent rating for 
peripheral neuropathy of the left upper extremity were met 
from September 11, 2000 to prior to May 23, 2008.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 
(DC) 8510 (2009).

3.  The criteria for a separate 30 percent rating for 
peripheral neuropathy of the left upper extremity have been 
met since May 23, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 
4.124, 4.124a, Diagnostic Code (DC) 8510.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The Joint Motion and the Boards 2004 remand were to ensure 
that the Veteran received required notice under the VCAA.  
The Boards 2005 remand was also in part to ensure that the 
Veteran received VCAA notice.

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In an August 2004 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for residuals of a fracture of the left proximal 
humerus.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, an August 2005 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran and he 
was notified of the second and third elements of the Dingess 
notice in an August 2005 letter.  The Veteran did not receive 
any pre-adjudication notice of the disability-rating and 
effective-date elements of his claim.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation--e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez-
Flores v. Peake insofar as it required VA, in increased 
ratings claims, to provide notice of alternative diagnostic 
codes or potential daily life evidence.  Vazquez-Flores, 580 
F.3d at 1280-81.  The Federal Circuit held that 38 U.S.C.A. 
§ 5103(a) notice need not be Veteran specific, and that while 
impairment in activities of daily life may indicate 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper adjudication of a claim.  
Id.

The August 2004 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  The 
Veteran did not receive any notice of the remaining 
information required by the Court's decision in Vazquez-
Flores.

To the extent that the Veteran was not provided with notice 
of some of the information required by the VCAA for his 
increased rating claim, prejudicial error occurs in the 
context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  Appellants must generally 
identify "with considerable specificity": (1) how the VCAA 
notice was defective and (2) how the lack of notice and 
evidence was prejudicial or affected the essential fairness 
of the adjudication.  Id.; see also Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (holding that a party alleging defective 
VCAA notice has the burden of showing how the defective 
notice was harmful).  No such showing of prejudice has been 
made here.

There was a timing deficiency in that the August 2004 and 
2005 letters were provided after the initial adjudication of 
the claim.  The timing deficiency with regard to these 
letters was cured by readjudication of the claim in an August 
2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate him 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for residuals of a 
fracture of the left proximal humerus and peripheral 
radiculopathy of the left upper extremity.  The Board's 2005 
remand was to provide the Veteran with a current and adequate 
VA examination.  The subsequent examinations yielded reports 
that contained all findings neeed to evaluate the 
disabilities at issue in this appeal.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).



Fracture of the Left Proximal Humerus

Residuals of the fracture of the left proximal humerus are 
rated under 38 C.F.R. § 4.71a, DC 5202 as impairment of the 
humerus.  Under DC 5202, the following ratings apply with 
regard to the minor extremity: a 20 percent rating is 
warranted for malunion characterized as either a moderate or 
marked deformity.  A 20 percent rating is also warranted for 
recurrent dislocation at the scapulohumeral joint with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or frequent episodes and guarding of all arm 
movements.  A 40 percent rating is warranted for fibrous 
union, a 50 percent rating is warranted for nonunion (false 
flail joint), and a 70 percent rating is warranted for loss 
of the humeral head (flail shoulder).  38 C.F.R. § 4.71a, DC 
5202.

An October 2000 VA examination report indicates that the 
Veteran, who was right handed, reported pain in the left 
upper extremity which worsened after repeated use.  He also 
reported lack of endurance with regard to the left upper 
extremity.  He denied any history of weakness, stiffness, 
swelling, heat, redness, drainage, instability, giving way, 
locking, or abnormal motion.  He experienced pain in the 
upper arm after repeated overhead activities and lifting 
objects, as well as in cold and damp weather.  He worked as a 
mail handler with the U.S. Postal Service and did not use a 
brace.

Examination of the left upper extremity revealed normal 
musculature, no swelling or erythema, and a thickened (but 
non-tender) bone.  Range of left shoulder motion was noted as 
flexion to 180 degrees, abduction to 170 degrees, internal 
rotation to 60 degrees, and external rotation to 85 degrees.  
X-rays of the left humerus revealed two screws in situ with a 
well united upper third fracture, bony thickening, some 
element of rotational malunion, and no evidence of infection.  
The Veteran was diagnosed as having status post open 
reduction and internal fixation of the left humerus with 
about 10 degrees malunion, residual stiffness, lack of 
endurance, and fatigability. 

A July 2001 VA examination report reveals that the Veteran 
reported progressively worsening pain, an inability to lift 
the upper arm beyond the horizontal, and a feeling of 
tightness in his left shoulder.  He could not reach for any 
objects above the level of the horizontal and experienced 
pain when he tried to lift objects.  He denied any history of 
weakness, redness, drainage, instability, giving-way, 
locking, or abnormal motion.  He continued to work as a mail 
handler.

Left shoulder range of motion was noted as flexion to between 
150 and 160 degrees, abduction to between 145 and 155 
degrees, internal rotation to 60 degrees, and external 
rotation to 70 degrees.  After repetitive use, 10 degrees of 
forward flexion were lost and 15 degrees of abduction were 
lost.  There was no swelling or instability of the left 
shoulder.  X-ray findings and the diagnoses provided were 
essentially identical to those indicated in the October 2000 
VA examination report.

A November 2004 VA examination report indicates that the 
Veteran reported worsening left shoulder pain and limitation 
of left shoulder motion.  He had pain with lifting, 
stretching, and attempted overhead use of his left arm, and 
he used his right arm for more activities than he previously 
had.  The pain was episodic (not constant), occurred daily, 
lasted for approximately 1 hour, and was 5-6/10 in intensity.  
The Veteran denied any associated forearm pain or 
paresthesias.  He was employed as a mailman and planned to 
retire when he was eligible in a year.

Examination of the left shoulder revealed that it was 
depressed as compared to the right and the tips of the 
scapula were not parallel.  This was caused by a mild upper 
thoracic kyphoscoliosis, which was an incidental finding and 
not related to the residuals of a fracture of the left 
proximal humerus.  The left shoulder appeared to have mild 
deltoid atrophy as compared to the right.  Range of shoulder 
motion was recorded as abduction to 120 degrees, internal 
rotation to 70 degrees, and external rotation to 60 degrees.  

Range of motion was limited by fatigue after repetitive 
motion, which resulted in mild loss of range of joint 
function.  The Veteran was able to touch his spine at L3 with 
his left arm, as compared to T12 with his right arm.  There 
was no tenderness over the left shoulder in the area of the 
bicipital groove rotator cuff or acromioclavicular joint, 
there was no pain or grating with abduction and external 
rotation, and there was negative apprehension sign.  There 
was no weakness of any major motor group of either upper 
extremity and no intrinsic atrophy or fasciculations.

X-rays revealed a healed comminuted fracture involving the 
proximal one-third of the humerus from the surgical neck 
distally.  Two screws were placed distally at the junction of 
the proximal and middle thirds of the humerus and the 
fracture appeared well healed.  The Veteran was diagnosed as 
having left shoulder adhesive capsulitis, post fracture of 
the left proximal humerus.

A January 2006 VA examination report indicates that the 
Veteran reported pain, weakness, stiffness, swelling, 
heat/redness, drainage, instability/giving way, locking, and 
abnormal/impaired motion.  The symptoms of his disability 
were precipitated by increased activity and alleviated by 
resting.  He was unable to reach over his head and was a mail 
handler for the post office where he did heavy lifting which 
bothered him.

Examination of the left upper extremity revealed no evidence 
of deformity, angulation, false motion, or shortening.  There 
was tenderness over the bicipital groove and mid and anterior 
rotator cuff, motion was painful at the extremes of 
abduction, and there was no weakness.  Left shoulder 
abduction was to 105 degrees, with pain beginning at 105 
degrees.  There was no additional limitation of joint 
function by weakness, pain, or fatigue following repetitive 
motion.  X-rays revealed a well-healed proximal humeral scar 
with 2 screws.

A May 2008 VA examination report reveals that the Veteran 
reported near constant pain, described as moderate in 
intensity, which was worsened by movement and had become 
worse than it was in previous years.  He was a retired mail 
handler and had done no work at or above shoulder level since 
the time of his in service injury.  The work that he did for 
the postal service was different from the work he would have 
done if he did not have a shoulder problem.  He did not miss 
any work because of his shoulder.  His shoulder disability 
limited his activities of daily living in that he had 
difficulty washing his hair and could not do work at or above 
shoulder level.

Range of left shoulder motion was recorded three times for 
each axis and was noted as abduction to between 70 and 75 
degrees, flexion to between 73 and 86 degrees, internal 
rotation to 60 degrees, and external rotation to 30 degrees.  
There was no additional limitation of motion secondary to 
repeated motion.  X-rays revealed a solid union (no fibrous 
union).  The contour of the bone below the humeral neck was 
slightly abnormal, but not to a degree so as to be considered 
a malunion.  The fracture of the proximal shaft was well-
healed with a bony union, two screws were present, and there 
were some degenerative changes of the acromioclavicular 
joint.  There was no malunion, nonunion, fibrous union, 
absence of the head, or ankylosis of the scapulohumeral 
joint.

There is no evidence of fibrous union, nonunion (false flail 
joint), or loss of the humeral head (flail shoulder).  The 
October 2000 and July 2001 VA examination reports indicate 
that there was some element of rotational malunion, but that 
the upper third fracture was well united.  The November 2004 
and January 2006 VA examination reports also indicate that X-
rays revealed a well healed humeral fracture.  Furthermore, 
the physician who conducted the May 2008 VA examination 
specifically noted the absence of fibrous union, nonunion, 
and loss of the humeral head.  Therefore, a rating in excess 
of 20 percent for residuals of a fracture of the left 
proximal humerus under DC 5202 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5202. 

The Veteran is also not entitled to a rating in excess of 20 
percent for his left arm disability under DCs 5200 or 5201 
for ankylosis of the scapulohumeral articulation or 
limitation of arm motion, respectively.  There is no evidence 
of ankylosis of the scapulohumeral articulation and the May 
2008 VA examination report specifically noted the absence of 
ankylosis.

As for limitation of arm motion, DC 5201 provides for a 30 
percent rating for the minor extremity when arm motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201.  The normal range of motion of the shoulder is 180 
degrees of forward elevation (flexion) and abduction, and 90 
degrees of internal and external rotation.  38 C.F.R. § 4.71, 
Plate I (2009).  

The above evidence reveals that left arm range of motion has 
been noted as flexion to between 73 and 180 degrees, 
abduction to between 70 and 170 degrees, internal rotation to 
between 60 and 70 degrees, and external rotation to between 
30 and 85 degrees.  As arm motion is not limited to 25 
degrees from the side, a rating of 30 percent under DC 5201 
is not warranted.  38 C.F.R. § 4.71a, DC 5201.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain, fatigue, and 
lack of endurance associated with the Veteran's left arm and 
that he voiced subjective complaints of left arm weakness.  
The July 2001 VA examination report reveals that 10 degrees 
of forward flexion and 15 degrees of abduction were lost 
after repetitive motion.  

The Veteran was able to perform flexion to between 150 and 
160 degrees and abduction to between 145 and 155 degrees.  
Thus, with consideration of functional factors, flexion was 
limited to between 140 and 150 degrees and abduction was 
limited to between 130 degrees and 140 degrees.  The November 
2004 VA examination report indicates that range of left 
shoulder motion was limited by fatigue after repetitive 
motion, which resulted in mild loss of range of joint 
function.  Range of motion was recorded as abduction to 120 
degrees, internal rotation to 70 degrees, and external 
rotation to 60 degrees.  Flare-ups have been reported. 

Even considering pain and other factors, the evidence does 
not support assignment of a higher rating under DC 5201, as 
the evidence does not reflect that the Veteran's pain, 
weakness, fatigue, and lack of endurance are so disabling to 
actually or effectively result in limitation of arm motion to 
25 degrees from the side -the requirement for the next higher 
percent rating under DC 5201.

Peripheral Neuropathy

The neurological impairment associated with the Veteran's 
left arm disability is currently rated 10 percent disabling 
as mild incomplete paralysis of the ulnar nerve under 
38 C.F.R. § 4.124a, DC 8516 (2009).  As explained below, 
however, the neurological condition involves several nerves 
of the upper radicular group (fifth and sixth cervicals).  
Therefore, the Veteran's peripheral radiculopathy of the left 
upper extremity is more properly rated under 38 C.F.R. 
§ 4.124a, DC 8510 as paralysis of the upper radicular group.

Under DC 8510, the following ratings apply to the minor 
extremity:  a 20 percent rating is warranted for mild 
incomplete paralysis; a 30 percent rating is warranted for 
moderate incomplete paralysis; a 40 percent rating is 
warranted for severe incomplete paralysis; and a 60 percent 
rating is warranted for complete paralysis resulting in all 
shoulder and elbow movements lost or severely affected, with 
hand and wrist movements not affected.  38 C.F.R. § 4.124a, 
DC 8510.

The rating schedule provides guidance for rating neurologic 
disabilities.  With regard to rating neurologic disabilities, 
cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id.  Cranial or peripheral neuralgia, 
usually characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

Period Prior to May 23, 2008

A January 2006 VA examination report indicates that the 
Veteran reported tingling in the little finger and in half of 
the ring finger on the left hand for the previous 5 years.  
Examination revealed that motor power in distal and proximal 
muscle groups (i.e., biceps, triceps, shoulder group) was 
normal (5/5).  Sensory examination was normal in the median, 
radial, and ulnar nerve distribution in both hands.  There 
was no loss of sensation in the ulnar nerve distribution on 
either side.  Deep tendon reflexes were symmetrical 
bilaterally and 1- 1-  in the biceps, brachioradialis, and 
triceps.

The physician who conducted the January 2006 VA examination 
concluded that the Veteran's reports of tingling and numbness 
in his fingers was in the distribution of the ulnar nerve and 
that he may have had ulnar compression neuropathy in the left 
upper extremity.  It was possible that he may have had an 
entrapment of the ulnar nerve because of scar tissue in the 
proximal arm/humerus area.

A second January 2006 VA examination report reveals that the 
Veteran reported that he developed pain in his left middle 
and ring fingers several years after his in service injury, 
and that the pain radiated up to his medial elbow.  The pain 
had become progressively worse over time.  He had daily 
flareups affecting his little and ring fingers, they were 3+ 
to 4+/4 on the 10 scale, and they lasted for several minutes.  
The flareups were neither precipitated nor alleviated by any 
known causes.

Examination revealed full range of motion of the left elbow 
and hand without pain.  There was a positive Tinel's sign at 
the medial elbow over the ulnar nerve, weakness of the first 
dorsal interosseous on the left side, and no hypothenar 
atrophy.  Sensation was slightly diminished over the little 
and ring fingers and there was no gap between the tip of the 
thumb and the fingers.  A diagnosis of left ulnar neuropathy 
was provided.

The above evidence indicates that the peripheral 
radiculopathy of the left upper extremity was manifested by 
slightly diminished sensation in the left hand and hand pain 
which radiated to the medial elbow.  Given the findings of at 
most mild disability, the otherwise normal neurological 
findings during the January 2006 VA examinations, and as the 
Veteran is competent to report symptoms of his neurological 
impairment, resolving reasonable doubt in his favor warrants 
a 20 percent rating for radiculopathy of the left upper 
extremity under DC 8510, prior to May 23, 2008.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.124a, DC 8520; See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).

Period Since May 23, 2008

A report of a VA examination dated May 23, 2008 indicates 
that the Veteran reported that during the previous 7 years he 
had tingling in the little finger and half the ring finger of 
his left hand.  This was noted as ulnar nerve distribution 
sensory loss and paresthetic symptoms.  He also reported 
muscle twitching in his left arm.

Examination revealed weakness of the supraspinatus muscle and 
loss of sensation in the ulnar and median nerve distribution 
on the left side.  Wrist flexion and extension were normal, 
but grip was weak.  Deep tendon reflexes were symmetrical 
bilaterally.  Sensory examination indicated no radial nerve 
involvement on pin prick and light touch, however there was 
ulnar and median nerve involvement on the left side.  

The physician who conducted the May 2008 VA examination 
concluded that the Veteran had partial injury to the median 
and ulnar nerves on the left side.  He also had limitation of 
extension of the left shoulder indicating muscle weakness of 
the supraspinatus and deltoid muscles, incomplete paralysis 
of the left median and ulnar nerves, and incomplete paralysis 
of the extensors of the left upper extremity involving the 
deltoid and supraspinatus muscles.

A June 2008 addendum to the May 2008 VA examination report 
reveals that the Veteran had weakness of the muscles 
involving left arm abduction and shoulder elevation, which 
suggested a partial injury to the nerves innervating the 
deltoid and supraspinatus muscles (i.e., left side axillary 
and suprascapular nerves).  

An April 2009 addendum to the May 2008 VA examination report 
indicates that the Veteran had neurologic residuals due to 
his left arm injury.  The nerves involved were the 
suprascapular, axillary, median, and ulnar nerves, and all of 
these nerves had incomplete paralysis and neuralgia.  The 
suprascapular and axillary nerve involvement was moderate and 
the median and ulnar nerve involvement was mild.

The above evidence indicates that the peripheral neuropathy 
of the left upper extremity has been manifested by moderate 
incomplete paralysis of the suprascapular and axillary nerves 
and mild incomplete paralysis of the median and ulnar nerves.  
Given these findings and resolving reasonable doubt in the 
Veteran's favor, a 30 percent rating for radiculopathy of the 
left upper extremity under DC 8510 is warranted, effective 
May 23, 2008.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21, 4.124a, DC 8520; See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The January 2006 and May 2008 VA examination reports indicate 
that the Veteran reported that he lifted heavy objects at 
work which aggravated his left shoulder pain and that the 
work he performed with the postal service was different than 
that which he would have done if he did not have a shoulder 
disability.  The Veteran's reports raise the question of 
entitlement to an extraschedular evaluation.  The symptoms of 
his disability are pain, stiffness, weakness, heat/redness, 
drainage, instability/giving way, limitation of left arm 
motion, and peripheral radiculopathy of the left upper 
extremity.  These symptoms are contemplated by the rating 
criteria.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.124.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that entitlement to a TDIU is an element 
of all claims for an increased rating.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Entitlement to a TDIU is raised where 
a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 
F.3d 1106, 1109-10 (2009) (holding that an inferred claim for 
a TDIU is raised as part of an increased rating claim only 
when the Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment. Id.

The evidence indicates that the Veteran was gainfully 
employed with Ernst Iron Works, the Old Forge Police 
Department, and the U.S. Postal Service since his discharge 
from service.  The May 2008 VA examination report reveals 
that he was occupationally retired from the U.S. Postal 
Service.  He has not claimed that his service connected 
disability caused his retirement nor has he otherwise 
reported that it prevented him from maintaining or obtaining 
gainful employment, and there is no other evidence to this 
effect.  On the contrary, the Veteran reported during the May 
2008 VA examination that he did not miss any work due to his 
disability.  As there is no evidence of unemployability, the 
question of entitlement to a TDIU is not raised. 






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a fracture of the left proximal humerus is 
denied.

Entitlement to a 20 percent rating for peripheral neuropathy 
of the left upper extremity, from September 11, 2000 to May 
22, 2008 is granted.

Entitlement to a 30 percent rating for peripheral neuropathy 
of the left upper extremity, from May 23, 2008 is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


